Citation Nr: 1739761	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  11-28 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disability, to include obstructive and restrictive airway disease, asthma, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 2000 to July 2001, with additional reserve service spanning August 2000 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This claim was subsequently remanded by the Board in May 2016 and February 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In April 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

This issue was initially characterized as entitlement to service connection for respiratory asthma.  In order to better reflect the evidence of record, and to include the Veteran's claim for entitlement to service connection for COPD, the Board has re-characterized the issue as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a respiratory disability.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of this claim.  

In reaching this conclusion, the Board is cognizant that the Veteran's claim has been the subject of two prior remands.  However, the Board cannot proceed without first ensuring that the VA examinations and opinions of record are adequate for the purpose of adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Regrettably, the Board finds that they are not.  

To that end, several prior VA examiners have declined to diagnose the Veteran with a current respiratory disability, due in part to his normal Pulmonary Function Test (PFT) results at the time of examination and the nature of his symptomatology.  See VA examinations dated March 2010, August 2016, and March 2017.  However, the Board finds that these opinions are inadequate for several reasons.

First, there is extensive evidence of record speaking to the Veteran's history of respiratory diagnoses.  See, e.g., private treatment record dated January 2005 (diagnosing the Veteran with obstructive and restrictive airway disease); Social Security Administration determination dated August 2012 (awarding benefits for a secondary diagnosis of asthma); VA examination dated September 2016 (diagnosing the Veteran with a lung condition).  

As service connection may be awarded upon evidence that a disability existed at any time during the pendency of an appeal, a nexus opinion is now required with regard to each of these diagnoses.  See McClain v. Nicholson, 21 Vet App 319 (2007) (holding a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending).  If it is found that the Veteran's symptomatology is better embodied by a new and distinct diagnosis, the examiner must clearly indicate why this is so.

Further, the prior VA examiners seemingly disregard the Veteran's testimony regarding his symptomatology.  However, a veteran is competent to report that which he perceives through the use of his senses, including symptoms capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran has provided significant evidence speaking to the course and nature of his respiratory symptoms.  See April 2016 hearing transcript; see also Appellant's Post-Remand Brief dated December 2016.  Thus, the examiners must weigh the medical evidence of record against the Veteran's testimony in assessing the nature and etiology of any respiratory condition.  If the VA examiner declines to assert a current diagnosis, s/he must account for the Veteran's reported symptomatology.  

Finally, during a September 2016 general VA examination, the Veteran reported that his "breathing problems" pre-existed military service.  To rebut the presumption of soundness for disorders not noted on an enlistment examination, VA must show by clear and unmistakable evidence that (a) the disease or injury existed prior to service, and (b) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  Thus, an opinion is needed with regard to the onset of the Veteran's disability and its possible aggravation by military service.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion regarding the Veteran's respiratory claim.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


The examiner must then address the following:

a. Identify all respiratory conditions that the Veteran has (if any) during the pendency of this appeal, including (if any) obstructive and restrictive airway disease, asthma, and COPD.  If the examiner believes the Veteran does not have such problems, he or she should so indicate.   

b. If a problem is found, offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that each identified disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

c. For each disability identified, if the examiner finds that the Veteran's disability clearly and unmistakably existed prior to service, then s/he is requested to offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability was not aggravated by military service.  In other words, is it clear and unmistakable that any worsening of the disability was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

d. For each disability identified (if any), if the examiner finds that the disability did not clearly and unmistakably exist prior to service, then the examiner is asked to address whether it is at least as likely as not (50 percent probability or more) that the Veteran's respiratory disability began in service, was caused by service, or is otherwise related to service.  

In providing the above opinions, the examiner must explicitly account for the Veteran's competent testimony regarding his symptoms, including the onset and nature thereof.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Readjudicate the claim on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






